UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 07513 ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: June 30, 2010 Date of reporting period: March 31, 2010 Item 1. Schedule of Investments: Putnam International Value Fund The fund's portfolio 3/31/10 (Unaudited) COMMON STOCKS (96.5%)(a) Shares Value Airlines (1.4%) Singapore Airlines, Ltd. (Singapore) 423,540 $4,603,366 Automotive (4.2%) Honda Motor Co., Ltd. (Japan) 73,200 2,585,188 Nissan Motor Co., Ltd. (Japan) (NON) 810,900 6,951,315 Porsche Automobil Holding SE (Preference) (Germany) 20,851 1,272,565 Valeo SA (France) (NON) 67,420 2,406,371 Volkswagen AG (Preference) (Germany) (F) 9,747 893,925 Banking (20.1%) Australia & New Zealand Banking Group, Ltd. (Australia) 158,775 3,691,124 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 102,457 1,401,877 Banco do Brasil SA (Brazil) 158,200 2,653,706 Banco Santander Central Hispano SA (Spain) 444,843 5,912,358 Barclays PLC (United Kingdom) 1,404,371 7,680,496 BNP Paribas SA (France) 63,845 4,903,347 Commonwealth Bank of Australia (Australia) 43,287 2,233,654 DBS Group Holdings, Ltd. (Singapore) 296,000 3,026,671 DnB NOR ASA (Norway) (NON) 296,732 3,392,051 HSBC Holdings PLC (United Kingdom) 934,969 9,480,185 Mitsubishi UFJ Financial Group, Inc. (Japan) 281,500 1,476,188 National Australia Bank, Ltd. (Australia) 61,890 1,561,335 National Bank of Canada (Canada) (S) 78,820 4,803,142 National Bank of Greece SA (Greece) (NON) 64,262 1,293,300 Royal Bank of Canada (Canada) 39,779 2,329,980 Societe Generale (France) 28,572 1,797,046 Sumitomo Mitsui Financial Group, Inc. (Japan) 75,300 2,490,122 Toronto-Dominion Bank (Canada) 101,290 7,555,827 Beverage (0.5%) Britvic PLC (United Kingdom) 244,918 1,724,971 Biotechnology (0.5%) Sinovac Biotech, Ltd. (China) (NON) 269,827 1,594,678 Broadcasting (1.5%) Gestevision Telecinco SA (Spain) (S) 87,329 1,370,640 Mediaset SpA (Italy) 448,940 3,856,598 Chemicals (2.0%) Agrium, Inc. (Canada) 20,959 1,483,322 BASF SE (Germany) 53,566 3,322,385 Nitto Denko Corp. (Japan) 46,600 1,810,338 Commercial and consumer services (1.6%) Kloeckner & Co., AG (Germany) (NON) 71,973 2,127,527 LG Corp. (South Korea) 53,862 3,380,659 Computers (1.1%) Fujitsu, Ltd. (Japan) 581,000 3,805,351 Conglomerates (4.8%) Mitsubishi Corp. (Japan) 134,400 3,523,973 Mitsui & Co., Ltd. (Japan) 253,000 4,253,671 Noble Group, Ltd. (Hong Kong) 1,584,000 3,465,885 Tyco International, Ltd. 93,930 3,592,823 Vivendi SA (France) 51,018 1,365,452 Construction (0.7%) HeidelbergCement AG (Germany) 41,028 2,288,702 Consumer goods (0.6%) Henkel AG & Co. KGaA (Germany) 36,811 1,981,864 Electric utilities (2.9%) AGL Energy, Ltd. (Australia) 167,017 2,301,160 Atco, Ltd. Class I (Canada) 44,400 2,229,188 CEZ AS (Czech Republic) 58,826 2,781,179 RWE AG (Germany) 27,210 2,410,967 Electrical equipment (1.3%) Mitsubishi Electric Corp. (Japan) (NON) 317,000 2,914,202 Prysmian SpA (Italy) 80,368 1,579,447 Electronics (1.8%) Epistar Corp. 144A GDR (Taiwan) (F) 20,522 341,000 Garmin, Ltd. 40,800 1,569,984 LG Display Co., Ltd. (South Korea) 49,620 1,752,404 Venture Corp., Ltd. (Singapore) 385,000 2,400,572 Engineering and construction (0.9%) Vinci SA (France) 50,157 2,956,143 Financial (2.4%) Irish Life & Permanent PLC (Ireland) (NON) 303,296 1,205,635 ORIX Corp. (Japan) 28,710 2,547,152 Shinhan Financial Group Co., Ltd. (South Korea) 113,160 4,446,572 Food (2.0%) Kerry Group PLC Class A (Ireland) 97,998 3,044,416 Toyo Suisan Kaisha, Ltd. (Japan) 149,000 3,855,758 Insurance (6.0%) ACE, Ltd. 52,686 2,755,478 Allianz SE (Germany) 14,490 1,816,836 AXA SA (France) 140,976 3,136,156 China Pacific Insurance Group Co., Ltd. (China) (NON) 118,600 525,488 ING Groep NV (Netherlands) (NON) 186,818 1,865,261 Prudential PLC (United Kingdom) 275,618 2,290,524 Zurich Financial Services AG (Switzerland) 30,074 7,714,722 Investment banking/Brokerage (0.5%) Credit Suisse Group (Switzerland) 32,944 1,699,256 Lodging/Tourism (0.8%) TUI Travel PLC (United Kingdom) 574,587 2,629,579 Medical technology (0.8%) Covidien PLC (Ireland) 52,838 2,656,695 Metals (3.2%) ArcelorMittal (Luxembourg) 116,465 5,110,978 Eurasian Natural Resources Corp. (United Kingdom) 29,522 534,152 Korea Zinc Co., Ltd. (South Korea) 8,530 1,523,214 Rio Tinto PLC (United Kingdom) 17,144 1,016,193 United Co., RUSAL PLC (Russia) (NON) (S) 600,000 695,527 Xstrata PLC (United Kingdom) (NON) 96,826 1,834,948 Natural gas utilities (1.2%) Gaz de France SA (France) 49,514 1,912,727 Tokyo Gas Co., Ltd. (Japan) 466,000 2,054,709 Office equipment and supplies (1.1%) Canon, Inc. (Japan) 77,700 3,600,610 Oil and gas (8.7%) BP PLC (United Kingdom) 955,610 9,042,544 Nexen, Inc. (Canada) 151,515 3,752,042 Petroleo Brasileiro SA ADR (Brazil) 41,100 1,828,539 Repsol YPF SA (Spain) 99,602 2,358,353 Royal Dutch Shell PLC Class B (United Kingdom) 200,888 5,535,966 StatoilHydro ASA (Norway) 101,582 2,353,225 Total SA (France) 74,364 4,317,060 Pharmaceuticals (5.8%) Astellas Pharma, Inc. (Japan) 76,400 2,767,701 Fujirebio, Inc. (Japan) 96,500 2,943,333 Novartis AG (Switzerland) 131,003 7,080,403 Roche Holding AG (Switzerland) 31,318 5,082,450 UCB SA (Belgium) 37,891 1,618,036 Photography/Imaging (0.4%) Altek Corp. (Taiwan) 813,000 1,431,572 Publishing (0.6%) Daily Mail and General Trust PLC Class A (United Kingdom) 270,639 2,044,155 Real estate (1.9%) Brookfield Properties Corp. (R) 165,508 2,552,424 Dexus Property Group (Australia) 2,334,220 1,733,221 Japan Retail Fund Investment Corp. (Japan) (R) 1,744 2,053,082 Retail (3.1%) J Sainsbury PLC (United Kingdom) 527,560 2,623,366 Lawson, Inc. (Japan) 56,400 2,408,348 Next PLC (United Kingdom) 61,690 2,026,353 Wesfarmers, Ltd. (Australia) 111,001 3,234,779 Semiconductor (0.9%) Tokyo Electron, Ltd. (Japan) 45,900 3,045,591 Software (0.8%) Longtop Financial Technologies Ltd. ADR (China) (NON) (S) 81,437 2,623,086 Technology services (0.5%) Perfect World Co., Ltd. ADR (China) (NON) (S) 50,189 1,879,578 Telecommunications (4.1%) BCE, Inc. (Canada) 116,300 3,420,925 France Telecom SA (France) 108,643 2,599,572 KT Corp. (South Korea) 66,290 2,739,619 Tele2 AB Class B (Sweden) 107,659 1,799,144 Telecity Group PLC (United Kingdom) (NON) 115,621 744,125 Vodafone Group PLC (United Kingdom) 1,105,056 2,549,594 Telephone (0.9%) Nippon Telegraph & Telephone (NTT) Corp. (Japan) 75,800 3,196,190 Tobacco (1.0%) Japan Tobacco, Inc. (Japan) 865 3,221,533 Transportation (0.6%) DP World, Ltd. (United Arab Emirates) 3,703,577 1,907,342 Transportation services (1.2%) ComfortDelgro Corp., Ltd. (Singapore) 1,584,000 1,766,922 Deutsche Post AG (Germany) 123,687 2,145,937 Trucks and parts (1.3%) Aisin Seiki Co., Ltd. (Japan) 93,100 2,789,812 Toyoda Gosei Co., Ltd. (Japan) 55,200 1,548,365 Water Utilities (0.8%) Guangdong Investment, Ltd. (China) 4,984,000 2,696,171 Total common stocks (cost $272,578,782) U.S. TREASURY OBLIGATIONS (0.2%)(a) Principal amount Value U.S. Treasury Inflation Index Notes 2s, January 15, 2026 (i) $252,139 $251,917 U.S. Treasury Notes 0.875s, January 31, 2011 (i) 141,000 141,784 U.S. Treasury Notes 2.75s, February 15, 2019 (i) 170,000 158,386 Total U.S. treasury obligations (cost $552,087) SHORT-TERM INVESTMENTS (3.9%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 0.01% to 0.27% and due dates ranging from April 1, 2010 to May 28, 2010 (d) $4,205,567 $4,205,270 Putnam Money Market Liquidity Fund (e) 7,053,216 7,053,216 U.S. Treasury Bills for effective yields ranging from 0.33% to 0.36%, November 18, 2010 (SEGSF) 1,408,000 1,404,414 U.S. Treasury Bills for an effective yield of 0.26%, August 26, 2010 260,000 259,793 U.S. Treasury Cash Management Bills for an effective yield of 0.20%, July 15, 2010 210,000 209,789 Total short-term investments (cost $13,132,933) TOTAL INVESTMENTS Total investments (cost $286,263,802) (b) FORWARD CURRENCY CONTRACTS TO BUY at 3/31/10 (aggregate face value $121,225,436) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $21,412,190 $20,973,416 4/22/10 $438,774 British Pound 19,838,167 19,614,472 4/22/10 223,695 Canadian Dollar 6,687,170 6,511,575 4/22/10 175,595 Danish Krone 3,180,885 3,204,365 4/22/10 (23,480) Euro 31,769,128 31,818,224 4/22/10 (49,096) Hong Kong Dollar 4,091,875 4,092,197 4/22/10 (322) Japanese Yen 15,654,345 16,415,216 4/22/10 (760,871) Norwegian Krone 5,886,295 5,887,881 4/22/10 (1,586) Swedish Krona 10,279,482 10,298,956 4/22/10 (19,474) Swiss Franc 2,459,216 2,409,134 4/22/10 50,082 Total FORWARD CURRENCY CONTRACTS TO SELL at 3/31/10 (aggregate face value $94,255,817) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $10,461,287 $10,244,085 4/22/10 $(217,202) British Pound 15,034,954 14,858,803 4/22/10 (176,151) Canadian Dollar 2,391,027 2,328,107 4/22/10 (62,920) Euro 21,280,317 21,311,452 4/22/10 31,135 Japanese Yen 18,999,171 19,913,236 4/22/10 914,065 Norwegian Krone 8,750,242 8,754,417 4/22/10 4,175 Singapore Dollar 11,237,111 11,196,357 4/22/10 (40,754) Swedish Krona 3,899,140 3,910,803 4/22/10 11,663 Swiss Franc 1,782,360 1,738,557 4/22/10 (43,803) Total Key to holding's abbreviations ADR American Depository Receipts GDR Global Depository Receipts NOTES (a) Percentages indicated are based on net assets of $336,136,455. (b) The aggregate identified cost on a tax basis is $300,727,889, resulting in gross unrealized appreciation and depreciation of $45,365,976 and $7,896,028, respectively, or net unrealized appreciation of $37,469,948. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At March 31, 2010, the value of securities loaned amounted to $4,056,782. The fund received cash collateral of $4,205,270 which is pooled with collateral of other Putnam funds into 44 issues of short-term investments. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $6,396 for the period ended March 31, 2010. During the period ended March 31, 2010, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $107,882,087 and $109,192,561, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") based on the securities valuation inputs. (i) Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivative contracts. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at March 31, 2010. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at March 31, 2010. At March 31, 2010, liquid assets totaling $875,650 have been segregated to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR and GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at March 31, 2010 (as a percentage of Portfolio Value): Japan 19.7% United Kingdom 15.5 Canada 7.7 France 7.6 Switzerland 6.5 United States 6.0 Germany 5.5 Australia 4.4 South Korea 4.2 Singapore 3.5 Spain 3.3 China 2.8 Ireland 2.1 Norway 1.7 Italy 1.6 Luxembourg 1.5 Brazil 1.3 Hong Kong 1.0 Czech Republic 0.8 United Arab Emirates 0.6 Netherlands 0.6 Sweden 0.5 Taiwan 0.5 Belgium 0.5 Other 0.6 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the period ended March 31, 2010 are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which can not be sold or repledged totaled $31,096 at March 31, 2010. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At March 31, 2010, the fund had a net liability position of $885,947 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $289,478. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into a receivable purchase agreement (Agreement) with another registered investment company (the Purchaser) managed by Putnam Management. Under the Agreement, the fund sold to the Purchaser the funds right to receive, in the aggregate, $1,725,299 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the applicable Purchasers ultimate realized gain (or loss) on the Receivable. The Agreement is valued at fair value following procedures approved by the Trustees. All remaining payments under the Agreement will be recorded as realized gain or loss. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of March 31, 2010: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $19,619,759 $ $ Capital goods 15,388,579 Communication services 17,049,169 Conglomerates 16,201,804 Consumer cyclicals 33,885,729 893,925 Consumer staples 18,860,256 Energy 29,187,729 Financials 104,024,216 Health care 23,743,296 Technology 18,508,138 341,000 Transportation 10,423,567 Utilities and power 16,386,101 Total common stocks U.S. Treasury Obligations 552,087 Short-term investments 7,053,216 6,079,266 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts to buy $ $33,317 $ Forward currency contracts to sell 420,208 Receivable purchase agreement 441,873 Totals by level $ Transfers of securities from Level 2 into Level 1 totalling $189,635,490 for the reporting period were due to prior period's security valuations being impacted by significant events in certain foreign markets prior to the close of the New York Stock Exchange. Market Values of Derivative Instruments as of March 31, 2010 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $1,856,033 $1,402,508 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: May 28, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: May 28, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: May 28, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 07513 ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: June 30, 2010 Date of reporting period: March 31, 2010 Item 1. Schedule of Investments: Putnam Small Cap Growth Fund The fund's portfolio 3/31/10 (Unaudited) COMMON STOCKS (100.1%)(a) Shares Value Aerospace and defense (0.5%) Sturm Ruger & Co., Inc. 59,500 $713,405 Airlines (1.0%) Virgin Blue Holdings, Ltd. (Australia) (NON) 2,018,947 1,304,792 Automotive (2.4%) ArvinMeritor, Inc. (NON) 126,900 1,694,115 Dollar Thrifty Automotive Group (NON) 49,600 1,593,648 Basic materials (1.0%) Metabolix, Inc. (NON) 106,200 1,293,516 Biotechnology (5.7%) Alexion Pharmaceuticals, Inc. (NON) 11,300 614,381 Amylin Pharmaceuticals, Inc. (NON) 19,300 434,057 Auxilium Pharmaceuticals, Inc. (NON) (S) 26,600 828,856 Dendreon Corp. (NON) (S) 19,000 692,930 Exelixis, Inc. (NON) 90,400 548,728 Momenta Pharmaceuticals, Inc. (NON) 36,400 544,908 Nabi Biopharmaceuticals (NON) 193,698 1,059,528 Orexigen Therapeutics, Inc. (NON) 187,762 1,105,918 Sequenom, Inc. (NON) (S) 63,600 401,316 United Therapeutics Corp. (NON) (S) 26,000 1,438,580 Broadcasting (2.0%) EchoStar Corp. Class A (NON) 68,900 1,397,292 LodgeNet Interactive Corp. (NON) (S) 194,400 1,354,968 Chemicals (2.2%) Koppers Holdings, Inc. 41,200 1,166,784 W.R. Grace & Co. (NON) 66,000 1,832,160 Coal (0.9%) Alpha Natural Resources, Inc. (NON) 23,129 1,153,906 Commercial and consumer services (5.2%) Emergency Medical Services Corp. Class A (NON) 12,559 710,211 EZCORP, Inc. Class A (NON) 148,500 3,059,100 Healthcare Services Group, Inc. 24,322 544,570 HMS Holdings Corp. (NON) 22,000 1,121,780 Sotheby's Holdings, Inc. Class A (S) 49,900 1,551,391 Communications equipment (1.7%) F5 Networks, Inc. (NON) 16,700 1,027,217 Plantronics, Inc. 38,700 1,210,536 Computers (13.5%) Acme Packet, Inc. (NON) 22,600 435,728 ANSYS, Inc. (NON) 27,000 1,164,780 Compellent Technologies, Inc. (NON) 41,179 722,691 DragonWave, Inc. (Canada) (NON) 123,331 1,140,812 Emulex Corp. (NON) 149,100 1,980,048 Global Defense Technology & Systems, Inc. (NON) 48,601 651,253 Ixia (NON) 115,400 1,069,758 National Instruments Corp. 24,000 800,400 Netezza Corp. (NON) (S) 62,500 799,375 Polycom, Inc. (NON) 44,400 1,357,752 Quest Software, Inc. (NON) 108,900 1,937,331 Silicon Graphics International Corp. (NON) 223,400 2,388,146 SXC Health Solutions Corp. (NON) 9,900 666,072 Synchronoss Technologies, Inc. (NON) 128,400 2,487,108 VASCO Data Security International, Inc. (NON) (S) 66,455 548,254 Consumer finance (1.0%) Dollar Financial Corp. (NON) (S) 55,600 1,337,736 Consumer goods (0.8%) hhgregg, Inc. (NON) 41,400 1,044,936 Consumer services (1.6%) Avis Budget Group, Inc. (NON) 113,800 1,308,700 WebMD Health Corp. Class A (NON) 18,400 853,392 Distribution (1.3%) Beacon Roofing Supply, Inc. (NON) 59,600 1,140,148 Houston Wire & Cable Co. 52,700 610,266 Electronics (5.9%) American Superconductor Corp. (NON) (S) 14,400 416,160 Cavium Networks, Inc. (NON) 85,800 2,132,988 Integrated Device Technology, Inc. (NON) 87,800 538,214 International Rectifier Corp. (NON) 54,000 1,236,600 Maxwell Technologies, Inc. (NON) (S) 61,900 766,941 Rubicon Technology, Inc. (NON) (S) 69,100 1,395,820 Silicon Laboratories, Inc. (NON) 29,500 1,406,265 Energy (oil field) (2.4%) Lufkin Industries, Inc. 9,800 775,670 Natural Gas Services Group, Inc. (NON) 24,100 382,467 Oceaneering International, Inc. (NON) 10,300 653,947 Subsea 7, Inc. (Norway) (NON) 32,000 648,641 TETRA Technologies, Inc. (NON) 64,300 785,746 Energy (other) (0.8%) Comverge, Inc. (NON) (S) 73,200 827,892 Real Goods Solar, Inc. Class A (NON) 65,860 223,924 Engineering and construction (0.7%) Aecom Technology Corp. (NON) (S) 19,400 550,378 EMCOR Group, Inc. (NON) (S) 16,200 399,006 Environmental (0.5%) Metalico, Inc. (NON) 114,800 687,652 Financial (2.5%) AerCap Holdings NV (Netherlands) (NON) 197,807 2,278,737 BGC Partners, Inc. Class A 179,700 1,097,967 Primerica, Inc. (NON) 1,058 15,870 Gaming and lottery (0.9%) Bally Technologies, Inc. (NON) (S) 29,800 1,208,092 Health-care services (3.8%) Allos Therapeutics, Inc. (NON) 76,700 569,881 AMN Healthcare Services, Inc. (NON) 49,700 437,360 Cross Country Healthcare, Inc. (NON) 79,900 807,789 Gentiva Health Services, Inc. (NON) 33,800 955,864 Health Management Associates, Inc. Class A (NON) 119,300 1,025,980 IPC The Hospitalist Co., Inc. (NON) 16,600 582,826 LifePoint Hospitals, Inc. (NON) 21,400 787,092 Homebuilding (0.6%) Ryland Group, Inc. (The) 33,874 760,133 Investment banking/Brokerage (1.5%) Evercore Partners, Inc. Class A 35,700 1,071,000 GFI Group, Inc. 174,900 1,010,922 Leisure (0.8%) MarineMax, Inc. (NON) 102,800 1,106,128 Lodging/Tourism (0.3%) Choice Hotels International, Inc. 10,200 355,062 Machinery (1.0%) Lindsay Corp. (S) 34,100 1,412,081 Manufacturing (1.1%) Mueller Water Products, Inc. Class A (S) 114,600 547,788 Trinity Industries, Inc. 45,700 912,172 Medical technology (4.8%) AGA Medical Holdings, Inc. (NON) (S) 22,752 369,720 Bruker BioSciences Corp. (NON) 157,200 2,302,980 ev3, Inc. (NON) 77,900 1,235,494 Medical Action Industries, Inc. (NON) 21,300 261,351 NxStage Medical, Inc. (NON) 75,800 867,910 Thoratec Corp. (NON) 26,500 886,425 Volcano Corp. (NON) 22,760 549,882 Metal fabricators (0.9%) Haynes International, Inc. (S) 35,500 1,261,315 Metals (1.0%) Horsehead Holding Corp. (NON) 114,500 1,355,680 Oil and gas (2.4%) Brigham Exploration Co. (NON) 53,424 852,113 Concho Resources, Inc. (NON) 19,000 956,840 Rosetta Resources, Inc. (NON) (S) 61,800 1,455,390 Pharmaceuticals (3.3%) Impax Laboratories, Inc. (NON) 35,000 625,800 Rigel Pharmaceuticals, Inc. (NON) 75,659 603,002 Salix Pharmaceuticals, Ltd. (NON) 15,814 589,072 Santarus, Inc. (NON) 254,100 1,367,058 Somaxon Pharmaceuticals, Inc. (NON) 139,300 1,204,945 Publishing (0.6%) Scholastic Corp. 31,300 876,400 Real estate (2.0%) Chimera Investment Corp. (R) 255,200 992,728 Jones Lang LaSalle, Inc. 23,900 1,742,071 Restaurants (0.5%) AFC Enterprises (NON) 65,400 701,742 Retail (3.7%) Chico's FAS, Inc. 49,400 712,348 Jo-Ann Stores, Inc. (NON) (S) 19,385 813,782 OfficeMax, Inc. (NON) 126,900 2,083,698 Tractor Supply Co. 10,600 615,330 Wolverine World Wide, Inc. 25,190 734,540 Semiconductor (0.5%) ATMI, Inc. (NON) 32,300 623,713 Shipping (1.0%) CAI International, Inc. (NON) 50,800 625,856 Wabtec Corp. 15,700 661,284 Software (4.6%) Mantech International Corp. Class A (NON) 24,600 1,201,218 MedAssets, Inc. (NON) 48,200 1,012,200 Omnicell, Inc. (NON) 116,500 1,634,495 PROS Holdings, Inc. (NON) 104,600 1,033,448 TIBCO Software, Inc. (NON) 123,600 1,333,644 Technology (1.0%) Unisys Corp. (NON) 39,250 1,369,433 Technology services (4.8%) Global Sources, Ltd. (Bermuda) (NON) 191,100 1,244,061 Health Grades, Inc. (NON) 104,800 666,528 Infospace, Inc. (NON) 95,800 1,058,590 LivePerson, Inc. (NON) 229,300 1,758,731 Mercury Computer Systems, Inc. (NON) 56,792 779,186 SAVVIS, Inc. (NON) 61,900 1,021,350 Telecommunications (2.1%) Aruba Networks, Inc. (NON) 90,400 1,234,864 Iridium Communications, Inc. (NON) 101,537 823,465 NeuStar, Inc. Class A (NON) 32,400 816,480 Textiles (1.6%) Perry Ellis International, Inc. (NON) 45,708 1,035,286 Phillips-Van Heusen Corp. 18,550 1,064,028 Transportation (0.9%) TAL International Group, Inc. 62,600 1,250,748 Waste Management (0.8%) Calgon Carbon Corp. (NON) 64,500 1,104,240 Total common stocks (cost $100,260,552) PURCHASED OPTIONS OUTSTANDING (0.3%)(a) Expiration date/ Contract Value strike price amount Dendreon Corp. (Put) May-10/$25.00 19,000 $35,910 EZCORP, Inc. Class A (Put) Jun-10/$19.00 74,250 53,675 Salix Pharmaceuticals, Ltd. (Call) May-10/$40.00 151,000 255,190 Total purchased options outstanding (cost $264,240) SHORT-TERM INVESTMENTS (10.5%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund (e) 1,925,930 $1,925,930 Short-term investments held as collateral for loaned securities with yields ranging from 0.01% to 0.27% and due dates ranging from April 1, 2010 to May 28, 2010 (d) $12,294,291 12,292,655 Total short-term investments (cost $14,218,585) TOTAL INVESTMENTS Total investments (cost $114,743,377) (b) WRITTEN OPTIONS OUTSTANDING at 3/31/10 (premiums received $142,348) (Unaudited) Contract Expiration date/ amount strike price Value Dendreon Corp. (Call) 19,000 May-10/$45.00 $47,690 EZCORP, Inc. Class A (Call) 74,250 Jun-10/$23.00 36,865 Salix Pharmaceuticals, Ltd. (Call) 151,000 May-10/$45.00 77,010 Total NOTES (a) Percentages indicated are based on net assets of $134,856,398. (b) The aggregate identified cost on a tax basis is $115,606,129, resulting in gross unrealized appreciation and depreciation of $36,970,299 and $3,028,270, respectively, or net unrealized appreciation of $33,942,029. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At March 31, 2010, the value of securities loaned amounted to $11,873,748. The fund received cash collateral of $12,292,655 which is pooled with collateral of other Putnam funds into 43 issues of short-term investments. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $1,589 for the period ended March 31, 2010. During the period ended March 31, 2010, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $43,146,906 and $41,220,976, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at March 31, 2010. At March 31, 2010, liquid assets totaling $17,283,500 have been segregated to cover certain derivatives contracts. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts: The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately 87,000 on Purchased options contracts for the period ended March 31, 2010. Outstanding contracts on Written options contracts for the period ended March 31, 2010 are indicative of the volume of activity during the period. For the period ended March 31, 2010, the fund did not have any activity on futures contracts. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At March 31, 2010, the fund did not have a net liability position on derivative contracts subject to the Master Agreements. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of March 31, 2010: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $ 5,648,140 $ - $ - Capital goods 7,588,037 Communication services 2,874,809 Consumer cyclicals 24,391,902 Consumer staples 5,659,184 Energy 8,716,536 Financial 9,547,031 Health care 23,699,633 Technology 43,016,846 Transportation 3,842,680 Total common stocks Purchased options outstanding 344,775 Short-term investments 1,925,930 12,292,655 Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written options $ - $ $ - Totals by level $ $ Market Values of Derivative Instruments as of March 31, 2010 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $ 344,775 $ Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com. Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: May 28, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: May 28, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: May 28, 2010
